Citation Nr: 0611459	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  99-08 489A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for depression, to 
include as secondary to a service-connected disability.  

3.  Entitlement to an increased (compensable) evaluation for 
eczema.

4.  Entitlement to an increased evaluation for residuals of a 
left elbow injury on the basis of deformity, currently rated 
as 10 percent disabling.

5.  Entitlement to a separate evaluation for residuals of a 
left elbow injury on the basis of limitation of motion.

5.  Entitlement to an increased evaluation for residuals of a 
fracture of the left thumb, currently rated as 10 percent 
disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from January 1962 to November 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating determination of 
the New York, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The issue of service connection for a right knee disorder is 
remanded to the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


FINDINGS OF FACT

1.  There is no competent evidence relating current 
depression to a disease or injury in service or to a service 
connected disease or disability.

2.  The veteran's eczema results in itching.  

3.  The veteran's eczema has not been shown to cause 
exudation or constant itching, extensive lesions, or marked 
disfigurement and there has been no demonstration that the 
veteran's skin disorder covers 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas affected, or; has 
required the use of systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.

4.  The veteran has been shown to have arthritis of the 
elbow.  

5.  The left elbow disability is manifested by complaints of 
pain with flexion to at least 100 degrees and extension 
limited to no more than 30 degrees.

6.  There has been no demonstration of nonunion of the ulna 
in the lower half or nonunion in the upper half with false 
movement without loss of bone substance or deformity.

7.  The veteran's left thumb injury residuals do not cause 
impairment equivalent to that of unfavorable ankylosis of the 
thumb.  


CONCLUSIONS OF LAW

1.  Depression was not incurred in or aggravated by active 
service and is not proximately due to a service connected 
disease or disability.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.310(a) (2005).

2.  The criteria for a 10 percent evaluation for eczema have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.7, 4.118, Diagnostic Code 7806 (2002 & 
2005).

3.  The criteria for the assignment of a disability 
evaluation in excess of 10 percent for residuals of a left 
elbow injury based upon deformity have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, 
Diagnostic Code 5211 (2005).

4.  The criteria for the assignment of a 10 disability 
evaluation for residuals of a left elbow injury based upon 
arthritis/limitation of motion have been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5206, 5207, 5208 (2005).

5.  The criteria for the assignment of a disability 
evaluation in excess of 10 percent for residuals of a left 
thumb injury have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5230 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, Nos. 
01-1917 and 02-1506 (March 3 2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

The RO sent the veteran an undated notice letter and than 
sent a letter dated in November 2003 that informed the 
veteran of the information and evidence necessary to 
substantiate entitlement to the benefits sought.  Both 
letters told the veteran what evidence VA would undertake to 
obtain and what evidence and information he was responsible 
for submitting.  The letters told him to send to VA 
information describing additional evidence or the evidence 
itself and he was advised that it was his responsibility to 
ensure that VA received relevant non-Federal records.  These 
notices served to tell him to submit relevant evidence in his 
possession.

The VCAA notice was provided after the initial denials.  The 
notice could not have been provided prior to the initial 
decisions because the decisions were made prior to enactment 
of the VCAA.  In such a case the timing deficiency is 
remedied by readjudication of the claims after proper notice 
has been sent.  Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. 
April 5, 2006)

If the veteran had submitted additional evidence 
substantiating his claim following VCAA notice, he would have 
received the same benefit as if he submitted the evidence 
prior to initial adjudication.  

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  All available service medical, VA, and private 
treatment records have been obtained.  The veteran was also 
afforded several VA examinations.  The requirements of 
38 C.F.R. § 3.159(c)(4) have been met.  Significantly, no 
additional pertinent evidence has been identified by the 
appellant as relevant to the issues on appeal.  Under the 
circumstances of this particular case, no further action is 
necessary to assist the appellant.

In Dingess the Court held that once service connection is 
granted the claim is substantiated, and further notice as to 
the rating or effective date elements is not required.  
Dingess  v. Nicholson, slip op. at 15 (In cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated--it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled).

Depression

Service connection will be granted for disability resulting 
from personal injury suffered or disease contracted in active 
service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Secondary service is provided for disability that is 
proximately due to or the result of service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  The term "disability" in 
§ 3.310 includes that part a non-service connected disease or 
disability that is aggravated by a service-connected disease 
or disability.  Thus, secondary service connection is 
provided for that portion of disability that results from 
aggravation of a non-service connected disease or disability 
by a service connected disease or disability.  Allen v. 
Brown, 7 Vet App 439 (1995).

A secondary service connection claim requires medical 
evidence to connect the asserted secondary condition to the 
service-connected disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

The service and post-service medical records disclose not 
findings referable to a psychiatric disability.  The veteran 
is, however, competent to report symptoms of depression.  
Espiratu v. Derwinski, 2 Vet App 492 (1992).  The veteran's 
report of symptoms thus provides competent evidence of a 
current disability.

The veteran has not reported, and as just noted, the service 
medical records do not disclose, any evidence of depression 
in service.  

The veteran does contend that he has current depression as 
the result of service connected physical disabilities.  In 
other words, he contends that service connection is warranted 
on a secondary basis.  As a lay person, however, he is not 
competent to report a competent opinion as to medical 
causation.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Indeed, there is no competent evidence relating current 
depression to a disease or injury in service, or to a service 
connected disease or disability.  As such, the preponderance 
of the evidence is against the claim and it is denied.  
38 U.S.C.A. § 5107(b) (West 2005).

Increased Evaluations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2005).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2005), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, or pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2005).


Eczema

The regulations governing skin disorders changed during the 
course of this appeal.  A new law or regulation applies, if 
at all, only to the period beginning with the effective date 
of the new law or regulation.  Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003). 

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is 
less favorable to a claimant than the old law or regulation; 
while a liberalizing law or regulation does not have 
"retroactive effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 
25179 (2004).

Under the old criteria, Diagnostic Code 7806 provided that a 
10 percent rating contemplated a skin disorder with 
exfoliation, exudation or itching, involving an exposed 
surface or extensive area.  The next higher rating of 30 
percent contemplated a skin disorder with exudation or 
constant itching, extensive lesions, or marked disfigurement.  
A 50 percent rating contemplated a skin disorder with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or being exceptionally repugnant.

Under the new rating criteria, a 10 percent rating is 
warranted for dermatitis or eczema that is at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.  A 30 percent rating is warranted for 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  More than 40 percent of the entire 
body or more than 40 percent of exposed areas, affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period warrants a 60 percent rating.

At the time of a February 1997 VA examination, the veteran 
reported having rashes off and on ever since his discharge 
from service.  The veteran stated that he used therapy when 
the rash appeared on his lower legs, his hands, and his feet.  
Physical examination revealed no findings of fungal 
infection.  The examiner noted that the veteran had a history 
of recurrent fungal infection of the hands and legs which was 
not active at this time.  

In his June 1998 notice of disagreement, the veteran 
indicated that his eczema was intermittently subdued with 
ointment issued by the VA.  He stated that the rash returned 
when damp weather occurred and when he sweated, regardless of 
the ointment.  In his May 1999 substantive appeal, the 
veteran reported that he was in continuous treatment for his 
eczema with ointments.  

At the time of an April 2003 VA examination, the veteran 
reported having intermittent problems with his eczema.  He 
stated that he would have problems about three or four times 
a year and that it would last about three or four days each 
time.  

The veteran reported using Triamcinolone cream which he 
applied to the affected area twice a day when the flare-up 
occurred.  He stated that he would use this during those 
three to four times of flare-up.  He noted using the cream 
three to four times per year.  The veteran denied any side 
effects from the treatment.  He reported having local 
itching.  There were no systemic symptoms such as fever or 
weight loss.  There were no malignant or benign neoplasms.  
There was also no urticaria, vasculitis, or erythema 
multiforme.  

The examiner stated that he could only appreciate a coin 
lesion on the right extremity measuring 2.0 cm in diameter.  
The erythematous rash covered 0 percent of an exposed area 
and about one percent of the entire body.  There was no 
scarring or disfigurement, no acne, no alopecia, and no 
hyperhidrosis.  

The Board is of the opinion that the criteria for a 10 
percent disability evaluation have been met as the veteran 
has reported having itching with his flare-ups which requires 
the use of topical cream.  

The criteria for an evaluation in excess of 10 percent have 
not been met.  There have been no objective medical findings 
of exudation, extensive lesions, or marked disfigurement.  
The veteran's condition is confined to a small non-exposed 
area.

There has also been no demonstration of the veteran's skin 
disorder covering 20 to 40 percent of the entire body or 20 
to 40 percent of exposed areas affected, or; that the use of 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs has been required for a total 
duration of six weeks or more during the past 12-month 
period.

There is no objective evidence of symptomatology approaching 
that needed for a 20 percent evaluation under the new or old 
rating criteria.  38 C.F.R. §§ 4.7, 4.21 (2005).  The 
preponderance of the evidence is against the claim, and it is 
therefore denied.  38 U.S.C.A. § 5107(b).

Left Elbow

Under 38 C.F.R. § 4.71a, Diagnostic Code 5211, relating to 
impairment of the ulna, a 10 percent evaluation is warranted 
for malunion with bad alignment for both the minor and major 
extremity.  A 20 percent disability evaluation is warranted 
for nonunion in the lower half.  A 30 percent evaluation is 
warranted for nonunion in the upper half with false movement 
without loss of bone substance or deformity for the major 
extremity, while a 20 percent evaluation is warranted for the 
minor extremity.  A 40 percent disability evaluation is 
warranted for nonunion in the upper half with false movement 
with loss of bone substance (1 inch or more) and marked 
deformity, for the major extremity, while a 30 percent 
evaluation is warranted for the minor extremity.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003-5010, 
degenerative or traumatic arthritis substantiated by x-ray 
findings is rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.  When, however, the limitation of motion is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or group of minor joints affected by limitation of motion.

Under Diagnostic Code 5206, for either the major or minor 
arm, when flexion of the forearm is limited to 110 degrees, a 
0 percent (noncompensable) rating is assigned.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5206.  A 10 percent rating is 
warranted if flexion is limited to 100 degrees.  Id.  A 20 
percent rating requires limitation of forearm flexion to 90 
degrees, if either the major or minor extremity is involved.  
Id.  A 30 percent rating requires flexion limited to 70 
degrees for the major extremity, while a 20 percent 
evaluation is assigned for the minor extremity when flexion 
is limited to 70 degrees.  

Under Diagnostic Code 5207, for the major or minor arm, 
limitation of extension of the forearm from 45 to 60 degrees 
warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5207.  If extension is limited to 75 degrees, a 20 
percent rating is appropriate if either upper extremity is 
involved.  Id.  If extension is limited to 90 degrees, a 30 
percent evaluation is warranted for the major extremity, 
while a 20 percent evaluation is warranted for the minor 
extremity.  Id.  

At the time of his February 1997 VA examination, the veteran 
was noted to have sustained an injury to his left elbow when 
falling out of a two story window in 1964 (this injury is 
reported in the service medical records).  The veteran 
indicated that he still had weather-related pain and 
discomfort in his left elbow.  

Physical examination of the left elbow revealed no swelling, 
redness, increased temperature, effusion, or scar formation.  
Range of motion for the elbow was from 0 to 135 degrees.  
There was no instability, false motion, or crepitus about the 
left elbow.  The veteran had forearm pronation and supination 
to 80 degrees.  A diagnosis of status post left elbow 
fracture was rendered.  

In his June 1998 notice of disagreement, the veteran 
contended that he was having increased left elbow pain, and 
that he had diminished range of motion and flexibility.  He 
stated that he had recently been told that he had arthritis 
in his elbow.  He asserted that he should be rated 30 percent 
disabled as a result of his elbow condition.  

In his May 1999 substantive appeal, the veteran indicated 
that the severe pain in his left elbow limited his range of 
motion and his flexion.  He reported using mediation for the 
pain and stated that he had been told that he had arthritis.  

At the time of his April 2003 VA examination, the veteran 
reported that he was not under the care of an orthopedic 
surgeon for his left elbow.  The veteran complained of an 
inability to extend his elbow fully with pain as he lowered 
the left elbow from flexion to extension position.  The pain 
was noted to be constant at a level of 1-2 out of 10 and 
could reach up to 6-7 when he used the arm picking up 
anything heavy.  The veteran stated that he was not taking 
any inflammatory medication for his left elbow.  He was noted 
to be right hand dominant.  He did not complain of swelling 
in the elbow and there was no acute inflammation.  The 
veteran said that the condition was chronic and it was 
gradually getting more painful as he used it.  

Physical examination revealed a visible deformity and an 
inability to fully extend the elbow on inspection of 
approximately 30 degrees active and 20 degrees passive.  
Midarm measurements were 15.6 inches and normal and equal on 
both sides.  There was no muscular atrophy.  On palpation 
around the elbow joint, there was tenderness in the olecranon 
area and around the medial and lateral epicondyles.  On 
attempted flexion, the elbow flexed normally and equal to the 
normal right elbow to 145 degrees without much effort.  
Supination was to 85 degrees and pronation was to 80 degrees 
without pain.  There were no neurovascular problems in the 
forearm associated with the elbow injury.  

X-rays of the left elbow revealed that due to dislocation, 
the tip of the olecranon process had spur formation with 
early degenerative changes which were impinging over the 
humerus in extension with narrowing of the space between the 
humerus and olecranon tip which could be the cause of lack of 
extension.  Early degenerative changes were also present in 
the glenohumeral joint.  

The examiner indicated that the veteran had a dislocation of 
the left elbow which resulted in osteophyte and spur 
formation of the olecranon process as a result of posterior 
dislocation of the elbow which was reduced in traction cast.  
The examiner stated that the left elbow had residual 
extension lag of 20 degrees with symptoms of pain on full 
extension and loading.  

An evaluation in excess of 10 percent would not be warranted 
under DC 5211, as the veteran has not been shown to have 
nonunion of the ulna in the lower half or nonunion in the 
upper half with false movement without loss of bone substance 
or deformity.

A 10 percent evaluation is warranted under DC 5003-5010 as 
the veteran has been shown to have arthritis of the left 
elbow.  

A compensable evaluation would not be warranted under DC 5206 
or 5207 as the veteran has not been shown to have extension 
limited to 40 degrees or flexion limited to 110 degrees at 
any time.  At the time of the veteran's February 1997 VA 
examination, flexion of the elbow was from 0 to 135 degrees.  
At the time of his April 2003 VA examination, the veteran was 
able to flex his elbow to 145 degrees and to have limited 
extension of 30 degrees for passive motion and 20 degrees for 
active motion.  Even when taking into consideration the loss 
of motion caused by pain and 38 C.F.R. §§ 4.40, 4.45, and 
4.59, an increased evaluation based upon limitation of motion 
is not warranted, because additional limitation of motion due 
to functional factors has not been found.  

Separate 10 percent evaluations for flexion and extension 
would not be warranted based upon the findings of arthritis 
of the elbow as the regulations do not contemplate such 
separate evaluations.  The basis for the Board's belief is 
that flexion must be limited to 100 degrees and extension 
must be limited to 45 degrees before a 20 percent disability 
evaluation will be assigned.  See DC 5208.

As just discussed, there is no objective evidence of elbow 
symptomatology approaching that needed for a higher 
evaluation.  38 C.F.R. §§ 4.7, 4.21.  The preponderance of 
the evidence is against the claim, and it is therefore 
denied.  38 U.S.C.A. § 5107(b).

Left Thumb

The criteria for rating limitation of motion, and ankylosis 
of the thumb were also changed during the course of this 
appeal.  38 C.F.R. § 4.71a, Evaluation of Ankylosis or 
Limitation of Motion or Single or Multiple Digits of the 
Hand, Diagnostic Codes 5216-5230 (2005) (effective August 26, 
2002).

Under the old and new versions of Diagnostic Code 5224, 
favorable ankylosis of the thumb warrants a 10 percent 
evaluation.  Unfavorable ankylosis warrants a 20 percent 
disability evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5224.

The new version of the rating criteria added Diagnostic Code 
5228, for rating limitation of motion of the thumb.  Under 
that code a noncompensable evaluation is provided when there 
is a gap of less than one inch between the thumb pad and the 
fingers with the thumb attempting to oppose the fingers.  A 
10 percent rating is provided when the gap is one to two 
inches, and a maximum 20 percent rating is provided when the 
gap is more than two inches.  38 C.F.R. § 4.71a, Diagnostic 
Code 5228 (2005).

The new and old rating criteria also provide that a rating on 
the basis of unfavorable ankylosis of a thumb require that 
the thumb requires ankylosis of the carpometacarpal and 
interphalangeal (IP) joints, or if only the carpometacarpal 
(MP) or IP joints are ankylosed that there be a gap of more 
than two inches between the thumb pad and fingers.  38 C.F.R. 
§ 4.71a, Note 4, preceding Diagnostic Code 5216 (2005).

At the time of his February 1997 VA examination, the 
veteran's left thumb showed no evidence of any swelling, 
redness, or increased temperature.  There was no tenderness, 
crepitus, or false motion.  Range of motion at the MP and IP 
joints was within normal limits without instability.  Motor 
and sensory testing were intact.  

In his June 1998 notice of disagreement, the veteran reported 
having increased pain and loss of flexion in his thumb 
accompanied by arthritis.  He requested a 20 percent 
disability evaluation for his thumb.  In his May 1999 
substantive appeal, the veteran stated that the arthritic 
residuals of his left thumb fracture prevented him from 
grasping objects.  

At his April 2003 VA examination, the veteran complained of 
pain in his left thumb.  He noted that he was not taking any 
medication for the left thumb pain.  He also indicated that 
he was not under the care of any orthopedic physician for his 
left thumb.  The veteran stated there were no exacerbating 
factors when using the left thumb.  The veteran did not 
complain of swelling in the left thumb.  He stated that his 
condition was chronic and was gradually getting more painful 
as he used it.  

Physical examination of the left thumb revealed hypertrophy 
of the metacarpophalangeal joint with volar subluxation.  On 
palpation there was tenderness on the medial and lateral side 
of the MCP joint 1+.  Opposition of the thumb to the rest of 
the fingers and pinching was normal.  Abduction was limited 
to 20 degrees and adduction was full.  Extension was limited 
20 degrees as compared to normal with the right thumb.  
Opposition to all the fingertips and beyond was found to be 
normal.  Pinching the tips of the finger with the thumb was 
normal.  The metacarpophalangeal joint remained subluxed 
throughout the examination slightly with visible deformity of 
the MP joint on the dorsal side due to subluxation. 

X-rays of the left thumb showed no signs of any fracture 
except mild subluxation of the joint towards the volar side.  
There was no evidence seen in the X-rays of any old bone 
fracture showing any previous healing of a fracture.  A 
diagnosis of chronic strain of the left thumb 
metacarpophalangeal joint was rendered.  

Unfavorable ankylosis has not been demonstrated.  While the 
recent examination suggests that there is ankylosis of the MP 
joint, there was not ankylosis of any other joint and there 
was no gap between the thumb pad and the fingers with the 
thumb attempting to oppose the fingers.  

Even when taking into consideration the loss of motion caused 
by pain and 38 C.F.R. §§ 4.40, 4.45, and 4.59, an increased 
evaluation based upon limitation of motion is not warranted 
as the range of motion has not been limited to that akin to 
unfavorable ankylosis.  In this regard, the examiner found 
pain only on the extremes of extension, and found that the 
thumb had "reasonably good function."  

For similar reasons the veteran's thumb disability does not 
warrant a 20 percent evaluation under Diagnostic Code 5228.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.


Extraschedular Consideration

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected eczema, left elbow, and left thumb 
disabilities have resulted in frequent periods of 
hospitalization.  Moreover, there have been no objective 
medical findings that the veteran's eczema, left elbow, and 
left thumb markedly interfere with his employment.  The 
veteran retired in 1999.  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for depression, to include as secondary to 
a service connected disability, is denied.

A 10 percent evaluation for eczema is granted.  

An evaluation in excess of 10 percent for residuals of a left 
elbow injury based upon deformity is denied. 

A 10 percent evaluation for residuals of a left elbow injury 
based upon findings of arthritis is granted.

An evaluation in excess of 10 percent for residuals of a left 
thumb injury is denied.  


REMAND

The veteran was seen with complaints of a twisted right knee 
in December 1963, with swelling being noted at the time of a 
February 1964 outpatient visit.  The Board further observes 
that the veteran was awarded a parachutist badge in service.  
Moreover, at the time of the February 1997 VA examination, 
the examiner indicated that the veteran's ongoing pain in his 
right knee was the result of injuries sustained in service.  
The Board notes that pain cannot be compensable in the 
absence of an in-service disease or injury to which the pain 
can be connected by medical evidence.  Such a "pain alone" 
claim must fail when there is no sufficient showing that pain 
derives from an in-service disease or injury.  Sanchez-
Benitez v. Principi, 259 F.3d (Fed. Cir. 2001).

Accordingly, this case is REMANDED for the following:

1.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and etiology of any right knee 
disorder.  All necessary tests and 
studies should be performed and all 
findings should be reported in detail.  
The claims folder must be made available 
to the examiner for review.

The examiner should provide the following 
opinions:  Is it at least as likely as 
not (50 percent probability or greater) 
that any current right knee disorder, is 
related to the veteran's period of 
service?  The examiner should provide a 
rationale for the opinion.

3.  After ensuring that all development 
is completed, re-adjudicate the claim.  
If the claims remain denied, issue a 
supplemental statement of the case, then 
return the case to the Board if otherwise 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


